         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,

                    Plaintiffs,

               v.                                 Civil Action No.: 19-cv-10101

DAVID WILLIAM SMITH,

                    Defendant.


                             PLAINTIFFS’ RESPONSE TO
                    DEFENDANT’S MOTION TO COMPEL ARBITRATION

       By his Motion to Compel Arbitration and supporting Memorandum (the “Motion” and

“Memo,” respectively Dkt. Nos. 16 & 17), Defendant David William Smith (“Smith”) has

manufactured an arbitrability issue in an attempt to evade the Court’s authority and thereby

render moot Plaintiffs’ emergency request for temporary relief. Smith mischaracterizes

Plaintiffs’ position and ignores the plain language of the Parties’ arbitration agreement (the

“Policy”), which states in relevant part:

       In addition, this Policy does not preclude either an employee or UnitedHealth
       Group from seeking emergency or temporary injunctive relief in a court of law in
       accordance with applicable law. However, after the court has issued a ruling
       concerning the emergency or temporary injunctive relief, the employee and
       UnitedHealth Group are required to submit the dispute to arbitration pursuant to
       this Policy.

Policy, § B (emphasis added).1

       Under the Policy, Plaintiffs are entitled – as they have done – to seek emergency or

temporary injunctive relief in this Court, and the mandate to arbitrate does not attach until after

the Court has ruled on their motions. For this reason, this case is distinguishable from

1
  The Policy is attached to Defendant’s Memo as Exhibit 1. The Policy defines UnitedHealth Group
(“UHG”) to include its subsidiaries and affiliates, including Plaintiffs.


                                                  1
         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 2 of 8



Defendant’s cited authority, Henry Schein, Inc. v. Archer & White Sales, Inc., 586 U.S. ___, No.

17-1272, 2019 WL 122164 (U.S. Jan. 8, 2019), which addresses the narrow issue of arbitrability.

Moreover, Defendant’s argument disregards the First Circuit’s controlling decision in Teradyne,

Inc. v. Mostek Corp., 797 F.2d 43 (1st Cir. 1986), and its progeny, which Defendant

acknowledges has not been abrogated by Schein and which expressly authorizes this Court to

provide interim relief to preserve the status quo until Plaintiffs can obtain such relief through

arbitration.

        Accordingly, the Court should deny Defendant’s Motion at this early stage.

1.      There is no issue of arbitrability.

        Smith’s Memo is correct that the Policy covers the claims in Plaintiffs’ Complaint. See

Policy, § B (“Scope of Policy,” covering trade secrets and breach of contract/covenant claims).

But that does not mean the matter should be compelled to arbitration now. The issue is not a

matter of if the claims are subject to arbitration but of when, and the Policy is clear on the latter

point – “after the court has issued a ruling concerning the emergency or temporary injunctive

relief, the employee and UnitedHealth Group are required to submit the dispute to arbitration

pursuant to this Policy.” Id. (emphasis added). Accordingly, Plaintiffs do not dispute that, if the

case continues past the interim injunctive relief stage, they may be compelled to adjudicate their

claims against Smith through arbitration. The Policy, however, does not preclude them from

seeking preliminary judicial relief in the meantime. Id. Defendant’s argument that “the

Complaint must be [ultimately] resolved through arbitration” is therefore a red herring and

should be disregarded as such. See Memo, § II(A).

2.      The Policy expressly allows Plaintiffs to seek injunctive relief in court, and does not
        prevent the Court from granting the relief sought here.

        Under the Policy, Plaintiffs are expressly authorized to seek “emergency or temporary

injunctive relief in a court of law” before submitting their claims to arbitration. Policy, § B. The


                                                  2
          Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 3 of 8



Policy recognizes that the ability to seek preliminary relief in court is paramount, stating that the

Policy “does not preclude” either UHG or its employees from exercising this right. Id.

(emphasis added). The purpose of this language is to allow any party to preserve the status quo

until an arbitrator is positioned to provide further relief. As the First Circuit has recognized:

        We believe this approach reinforces rather than detracts from the policy of the
        [Federal] Arbitration Act, which was most recently described by the Supreme
        Court in Dean Witter Reynolds v. Byrd, 470 U.S. 213, 105 S.Ct. 1238, 84 L.Ed.2d
        158 (1985): “passage of the Act was motivated first and foremost by a
        Congressional desire to enforce [arbitration] agreements into which parties had
        entered.” 470 U.S. at ___, 105 S.Ct. at 1242. We believe that the congressional
        desire to enforce arbitration agreements would frequently be frustrated if the
        courts were precluded from issuing preliminary injunctive relief to preserve the
        status quo pending arbitration and, ipso facto, the meaningfulness of the
        arbitration process.

Teradyne, Inc. v. Mostek Corp., 797 F.2d 43, 51 (1st Cir. 1986) (internal footnotes omitted). The

First Circuit’s reasoning applies to the instant case – if Plaintiffs are denied immediate, judicial

relief preventing the misappropriation of their trade secrets and, relatedly, the further violation of

their time-limited restrictive covenants, they will have no mechanism for preserving the status

quo while the Parties initiate arbitration (a process that can take months). This outcome – which

Defendant encourages2 – would defy both the language and intent of the Policy, as well as the

congressional intent behind the Federal Arbitration Act (FAA).3

        Indeed, Plaintiffs’ Motion for Temporary Restraining Order (Dkt. No. 3) is narrowly

tailored to preserve the status quo prior to arbitration. It asks the Court to: (1) enjoin Smith


2
  Defendant variously argues that the Policy “only permits an order compelling arbitration with all other
matters to be resolved by the arbitrator,” the Policy only allows Plaintiffs to initiate a “judicial action to
enforce the arbitration commitment itself,” and “[t]his Court’s function is only to compel Plaintiffs to
arbitrate as they have promised.” Memo, pp. 4, 7, 8. These interpretations are belied by the language and
intent of the Policy and, further, would only frustrate the Parties’ ability to engage in a meaningful
arbitration.
3
  The Policy states that “The Federal Arbitration Act (9 U.S.C. § 1 et seq.) shall govern this Policy.”
Policy, § A (“Statement of Intent”). The congressional intent behind the FAA must therefore be read into
the Policy itself.



                                                      3
         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 4 of 8



from working for a competitor (ABC) until a request for further preliminary relief has been

decided (or, alternatively, until Plaintiffs have had an informed opportunity to determine that a

preliminary injunction is not needed); (2) enjoin Smith from using or disclosing Plaintiffs’ trade

secrets, as he is already obligated to do under state and federal trade secrets law; (3) require

Smith to return Plaintiffs’ property and information; (4) require Smith to provide an affirmation

to that effect; and (5) require Smith to comply with his nonsolicitation restrictions. See Proposed

Temporary Restraining Order (Dkt. No. 3-1). These limited requests are designed to prevent any

further harm to Plaintiffs while the Parties commence arbitration.

       Similarly, Plaintiffs’ Motion for Limited Expedited Discovery (Dkt. No. 5)

merely seeks to enable Plaintiffs to evaluate what Smith will be doing at ABC, the extent

to which such employment poses a threat to Plaintiffs’ information, and whether and to

what extent Smith’s employment threatens Plaintiffs’ talent pool. See, e.g., Plaintiffs’

Motion for Limited Expedited Discovery, Ex. 1 (Plaintiffs’ proposed document requests

to Smith, Dkt. No. 5-1). This information, which Defendant and ABC have refused to

provide to date, is essential in determining whether further emergency relief is necessary.

       The type of relief that the Court may provide in this regard has not been clearly

and unmistakably delegated to an arbitrator – rather it has been expressly reserved for the

Court’s decision. Defendant’s interpretation of the Policy – that the issue of “whether the

Policy even permits Plaintiffs to seek temporary injunctive relief (and what relief, if any,

is permissible)” is for the arbitrator to decide – would render the Policy’s exception

clause (preserving the right to seek emergency relief in court) meaningless and gut the

Court’s equitable powers. See Memo, p. 8. This inconsistent reading of the Policy

cannot be endorsed. See, e.g., Demers Bros. Trucking, Inc. v. Certain Underwriters at

Lloyd’s, London, Subscribing to Certificate No. SRS IM MA 04-124, 600 F. Supp. 2d 265,



                                                  4
         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 5 of 8



278 (D. Mass. 2009) (“When scrutinizing a contract, a court should interpret broad

contract language so as to avoid absurd results. Massachusetts law disfavors contract

interpretations that make some provision of the contract useless or inexplicable.”)

(internal quotations and footnotes omitted).

       Further, the Policy does not – as Defendant contends – relegate all discovery

issues to arbitration. The language to which Defendant points for this position is couched

under Section D of the Policy, titled “Arbitration Rules and Procedures.” See Memo, pp.

3, 6-7. Section D, however, does not govern Plaintiffs’ right to emergency or temporary

relief in court. Rather, Section D merely does what it sets out to do – provides rules and

procedures for the arbitration process. See Policy, § D (governing how the arbitration

shall be initiated, the appointment of a neutral, confidentiality of arbitration proceedings,

etc.). The Policy has no bearing on what relief the Court is and is not allowed to provide.

3.     Schein does not preclude the Court from granting interim relief while the Parties
       proceed to arbitration.

       Defendant contends that the recent U.S. Supreme Court decision in Henry Schein, Inc. v.

Archer & White Sales, Inc., 586 U.S. ___, No. 17-1272, 2019 WL 122164 (U.S. Jan. 8, 2019),

places a “lock on judicial involvement where a delegation clause exists” and argues that, as a

result, this Court has no power to rule on Plaintiffs’ emergency motions “[u]nless and until the

arbitrator concludes that he or she has no jurisdiction to control discovery or to resolve requested

interim relief . . . .” Memo at 8-9. Defendant’s reliance on Schein misses the mark.

       In Schein, the Supreme Court considered the narrow question of “whether the ‘wholly

groundless exception’ is consistent with the Federal Arbitration Act” and concluded that “it is

not.” 2019 WL 122164, *2. Schein does not address the question presented here – whether a

party to a contract may entreat a court for interim injunctive relief where the language of the

arbitration agreement expressly preserves the party’s right to do so. Further, as Teradyne – the


                                                  5
         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 6 of 8



controlling case on this issue in the First Circuit – and its progeny make clear, even absent an

operative exception clause, the Court may grant preliminary injunctive relief in order to

maintain the status quo pending arbitration. 797 F.2d 43 at 51; see also Next Step Med. Co. v.

Johnson & Johnson Int’l, 619 F.3d 67, 69 (1st Cir. 2010) (“It remains true . . . that even where

preliminary relief is for the arbitrator, a district court retains power to grant an interim

preliminary injunction, where otherwise justified, for the interval needed to resort to the

arbitrator--that is, for the period between the time the district court orders arbitration and the time

the arbitrator is set up and able to offer interim relief itself. Teradyne, Inc. v. Mostek Corp., 797

F.2d 43, 51 (1st Cir. 1986).”).

        As this Court recently observed:

        In the First Circuit, a district court may grant a party’s request for injunctive relief
        where there is “an arbitrable dispute pending arbitration, provided that the
        prerequisites for injunctive relief are satisfied.” Teradyne, Inc. v. Mostek Corp.,
        797 F.2d 43, 51 (1st Cir. 1986); see also Danieli & C. Officine Meccaniche S.p.A.
        v. Morgan Constr. Co., 190 F.Supp.2d 148, 154 (D. Mass. 2002) (Gorton, J.).
        Further, a district court may grant a preliminary injunction before determining
        whether a dispute requires judicial or arbitral action. Teradyne, 797 F.2d at 51.
        Allowing courts to provide such relief permits the “preserv[ation of] the status
        quo pending arbitration and, ipso facto, the meaningfulness of the arbitration
        process.” Id.

CellInfo, LLC v. American Tower Corporation, No. 18-11250-WGY, 2018 WL 6682798 (D.

Mass. Dec. 12, 2018) (Young, J.) (emphasis added, internal footnotes omitted) (finding that,

even where it was for the arbitrator to decide issues of contract interpretation, the Court was

empowered to grant a preliminary injunction pending arbitration); see also Danieli & C. Officine

Meccaniche S.p.A., 190 F. Supp. 2d at 154 (“Notwithstanding the arbitrability of the parties’

dispute, this Court has the authority to grant preliminary injunctive relief to preserve the status

quo pending arbitration provided the prerequisites for injunctive relief are met.”) (citing

Teradyne, 797 F.2d at 51).




                                                   6
         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 7 of 8



       Accordingly, Teradyne Inc. and its progeny specifically allow the District Court to grant

interim relief in order to maintain the status quo. Schein does not abrogate Teradyne and may

only be cited for the narrow rule that, where an arbitration agreement contains a clause

delegating the issue of arbitrability to the arbitrator, courts have no authority to decide the issue

for themselves. Rather, “[u]nder the Act, arbitration is a matter of contract, and courts must

enforce arbitration contracts according to their terms.” Schein, 2019 WL 122164, at *3 (citing

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 130 S. Ct. 2772 (2010)). That is exactly what

Plaintiffs are asking this Court to do – enforce the Policy according to its terms so that Plaintiffs

can proceed to a meaningful arbitration. And, as this Court has held, “[t]he principle underlying

the authority of a district court to preserve the status quo pending arbitration is the moving

party’s right to retain its remedies during such proceedings.” Danieli & C. Officine Meccaniche

S.p.A., 190 F. Supp. 2d at 155 (citing Teradyne, 797 F.2d at 51). Accordingly, the limited relief

Plaintiffs seek does not tread into the territory of Schein but, rather, is necessary to effectuate the

Policy agreed to by both Parties and to preserve Plaintiffs’ remedy.

       While Defendant attempts to broadly apply select concepts from Schein, it attempts to

distinguish Teradyne on a narrow set of facts. In his Supplemental Response (Dkt. No. 27),

Defendant argues: “Importantly, the parties in Teradyne did not dispute the court’s authority to

resolve any gateway questions. Indeed, Teradyne contains no analysis of that issue and has no

mention whatsoever of the court’s role when the parties have delimited what relief should be

provided by the court and what by arbitrator . . . .” Supplemental Response, p. 2. Defendant’s

analysis in this regard is inapplicable. Plaintiffs agree that their claims are arbitrable. But the

Policy first confers authority on the Court to decide Plaintiffs’ emergency request for temporary

relief, and does not delegate that decision to the arbitrator. The arbitration mandate in the Policy




                                                   7
         Case 1:19-cv-10101-MLW Document 35 Filed 01/25/19 Page 8 of 8



does not attach until after an application for emergency relief is ruled upon. That has not

happened yet.

                                         CONCLUSION

       For the reasons stated above, the Court should deny Defendant David William Smith’s

Motion to Compel Arbitration (Dkt. No. 16) at this early juncture.




                                                Respectfully submitted,

                                                OPTUM, INC. and
                                                OPTUM SERVICES, INC.,

                                                By their attorneys,

                                                /s/ Stephen D. Riden
                                                Russell Beck, BBO No. 561031
                                                Stephen D. Riden, BBO No. 644451
                                                Hannah Joseph, BBO No. 688132
                                                Beck Reed Riden LLP
                                                155 Federal Street, Suite 1302
                                                Boston, Massachusetts 02110
                                                617.500.8660 Telephone
                                                617.500.8665 Facsimile
                                                rbeck@beckreed.com
                                                sriden@beckreed.com
Dated: January 25, 2019                         hjoseph@beckreed.com


                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on January
25, 2019, and will be served electronically to the registered participants as identified on the
Notice of Electronic Filing through the Court’s transmission facilities, and that non-registered
participants have been served this day by mail.


                                                 /s/ Stephen D. Riden




                                                8
